Citation Nr: 0026209	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1951 to July 1953.

On February 10, 1998, the veteran filed a claim at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, for service connection for post-
traumatic stress disorder (PTSD).  The RO granted his claim 
in May 1998 and assigned a 10 percent rating for the PTSD 
effective from the date of his claim.  He appealed to the 
Board of Veterans' Appeals (Board) for a higher rating, and 
in his October 1998 substantive appeal (on VA Form 9) he 
requested a hearing at the RO before a traveling member of 
the Board.  However, he subsequently indicated in a February 
2000 statement that he wanted a hearing before a local 
hearing officer instead, and his hearing was held in May 
2000.  His wife also testified during the hearing.

In June 2000, after considering the hearing testimony and 
other evidence that had been submitted since the earlier 
decision, the hearing officer increased the rating for the 
PTSD to 30 percent and assigned February 10, 1998, as the 
effective date.  The veteran thereafter submitted a statement 
in August 2000 continuing to appeal, requesting a rating 
higher than 30 percent.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  


REMAND

There currently are conflicting clinical opinions, both for 
and against the claim, as to the overall severity of the 
veteran's PTSD.  A VA psychiatrist who examined the veteran 
for compensation purposes in May 1998 observed only 
relatively minimal clinical findings and indicated that, 
although the veteran still experienced some flashbacks and 
nightmares related to his traumatic experiences in combat in 
Korea, and had some mild avoidance stimuli and a few symptoms 
of increased arousal, his various symptoms were not very 
significant and they did not interfere with his functioning 
to a great extent.  The examining VA psychiatrist also 
pointed out that the veteran's Global Assessment of 
Functioning (GAF) score of 75 indicates that he has some 
"mild" symptoms, but that he was adjusting fairly well to 
them and seemed to have functioned fairly well in his job 
situation since Korea.  Lastly, the examining VA psychiatrist 
indicated that the veteran had good interpersonal 
relationships and seemed to be well adjusted otherwise.

The veteran's treating psychiatrist at the Dorn VA Medical 
Center (VAMC) in Columbia has observed essentially the same 
clinical manifestations and also has described the overall 
severity of it in very similar terms-noting after examining 
the veteran on various occasions during 1999 and 2000 that he 
was alert, cooperative, neatly dressed and groomed, fully 
ambulatory, had a full range of affect, had completely normal 
speech (i.e., normal rate and tone, no pressure or 
retardation, no dysarthria, etc.), and that his thought 
processes were linear and goal-directed.  The treating VA 
psychiatrist further indicated that the veteran was not 
delusional or hallucinatory, not suicidal or homicidal, and 
not otherwise threatening.  His insight and judgment were 
good, and he was properly oriented to person, place, 
situation and time.  The psychiatrist also noted that the 
PTSD was "stable" and effectively being controlled by 
medication.

The veteran and his wife alleged during the May 2000 hearing, 
however, and in other written statements, that the PTSD was 
far more severe than 30 percent disabling.  Specifically, it 
was maintained that the opinion of his primary care 
psychologist at the VAMC in Columbia, which is contrary to 
the opinion described above, is much more indicative of the 
overall severity of the PTSD because the psychologist has 
seen the veteran in consultation the most and, therefore, is 
better equipped to make this determination.  The objective 
clinical records concerning the treatment the veteran has 
received from his primary care psychologist on various 
occasions since 1997 support this allegation-noting that he 
is "severely disabled," and even "unemployable," due to 
the severity of his PTSD.  See, e.g., the report of a recent 
consultation in the outpatient mental health clinic at the 
VAMC in April 2000.  In discussing the rationale for these 
conclusions, the psychologist pointed out that the veteran 
experienced a whole litany of symptoms associated with his 
PTSD (e.g., near continuous panic and depression affecting 
his ability to function independently, appropriately, and 
effectively, volatile mood swings, irritability and outbursts 
of anger with periods of violent thoughts, recurring 
nightmares and intrusive recollections several times every 
week, difficulty adapting to stressful situations, 
an inability to establish or maintain effective relationships 
with others, etc.).  The psychologist found that the 
veteran's GAF score was only 49 (as opposed to the 75 
reported above), and that the aggregate effect of 
his multitude of symptoms, as a whole, caused severe 
occupational and social impairment in most areas of his life.

A substantial portion of the medical evidence that is more 
favorable to the claim was not of record when the RO 
initially granted service connection for the PTSD in May 1998 
and assigned the initial 10 percent rating effective from the 
date of the veteran's claim.  But the RO did, however, 
consider this evidence prior to its June 2000 decision and, 
in fact, cited it as a basis for increasing the rating to 
30 percent-with the same effective date as the previous 
rating.  Nevertheless, since there continues to be 
significant discrepancies in the clinical impressions of the 
overall severity of the veteran's PTSD, and because a 
substantial portion of the medical evidence favorable to his 
claim has been submitted since he was last examined by VA for 
compensation purposes, the Board finds that further 
development is required by way of another VA psychiatric 
evaluation.  This is necessary to resolve these conflicting 
clinical opinions and to determine the current severity of 
his PTSD.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Green v. Derwinski, 1 Vet. App. 121 (1991); Goss v. Brown, 
9 Vet. App. 109 (1996).

The Board also notes that, since the veteran is alleging that 
the RO should have assigned an initial rating higher than 30 
percent for his PTSD after granting service connection for 
it, his claim must be considered in this context in light of 
a precedent decision of the United States Court of Appeals 
for Veterans Claims (Court).  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court indicated that 
determinations concerning the propriety of the initial rating 
assigned after granting service connection must also include 
consideration of whether the veteran is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at others.  Id.  The RO has not had an opportunity to 
consider his claim in accordance with the Fenderson decision, 
and should do so to avoid him being unduly prejudiced, 
particularly since the evaluating and treating psychiatrists 
have indicated that the PTSD is much less severe than 
suggested by the primary care psychologist.  Also, as it 
appears the veteran continues to receive ongoing treatment 
for his PTSD, the RO should obtain and consider this evidence 
too.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO should request that the 
veteran provide information (complete 
names, dates, etc.) of any additional 
sources of treatment (VA, private or 
other) that he has received for his PTSD, 
the records of which have not already 
been obtained.  The RO should directly 
contact the sources identified and obtain 
copies of the records in their 
possession, in accordance with 38 C.F.R. 
§ 3.159 (1999).  All additional evidence 
obtained should be associated with the 
other evidence of record.

2.  The veteran should be scheduled for a 
VA psychiatric evaluation, preferably by 
a psychiatrist who has not previously 
examined him, to determine the severity 
of his PTSD-including insofar as the 
extent that it may affect his 
employability and whether there have been 
periods since filing his claim when the 
PTSD has been more severe than at others.  
The report of the examination should 
reflect consideration of the veteran's 
pertinent medical history and complaints, 
and all pertinent clinical findings and 
tests should be performed.  It is 
imperative that the psychiatrist 
designated to examine the veteran review 
the evidence in the claims folder, 
including a complete copy of this remand.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.  The examiner should also explain 
his/her conclusions in the context of 
other opinions of record, reconciling any 
differences of opinion regarding the 
severity of the veteran's PTSD.

3.  The RO should review the examination 
report to determine if it is in 
compliance with the directives of this 
remand.  If not, it should be returned, 
along with the claims folder, for 
immediate corrective action.  
See 38 C.F.R. § 4.2.

4.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate the 
veteran's claim for a rating higher than 
30 percent for his PTSD, in accordance 
with Fenderson.  The RO must base its 
decision on consideration of all of the 
pertinent evidence of record, both 
favorable and unfavorable to the claim, 
including that added to the record since 
the issuance of the last supplemental 
statement of the case (SSOC) and as a 
result of the above-requested 
development.

5.  If the claim for a higher rating for 
the PTSD continues to be denied, then the 
veteran and his representative should be 
furnished another SSOC and given an 
opportunity to submit written or other 
argument in response before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to afford due process and to 
further develop the record; it is not the Board's intent to 
imply whether any benefit requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


